EXECUTION COPY

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of February 27, 2006 among The Shaw Group Inc. (the
“Borrower”), the subsidiaries of the Borrower listed on the signature pages
hereto as “Guarantors” and BNP Paribas, as administrative agent (in such
capacity, the “Agent”) pursuant to authority granted by the Required Lenders.

The Borrower, the “Guarantors” party thereto, the “Lenders” party thereto and
the Agent are parties to a Credit Agreement dated as of April 25, 2005 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by
said lenders to the Borrower in an aggregate principal or face amount not
exceeding $550,000,000.

The parties hereto wish to amend the Loan Documents as hereinafter set forth and
accordingly hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 2,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 5 below, but effective as of the date hereof, the Loan
Documents shall be amended as follows:

2.01. References Generally. Direct and indirect references in the Loan Documents
to the Credit Agreement and the Security Agreement shall be deemed to be
references to the Credit Agreement and the Security Agreement as respectively
amended hereby.

2.02. Recitals. The reference in the second paragraph of the recitals of the
Credit Agreement to “$550,000,000” shall be replaced by “$550,000,000 (as such
amount may be increased as provided herein).”

2.03. Definitions. Article I of the Credit Agreement shall be amended by
amending the following definitions (to the extent already included in said
Article I) and adding the following definitions in the appropriate alphabetical
location (to the extent not already included in said Article I):

“Aggregate Commitment” means $550,000,000 (before giving effect to any increase
of the Aggregate Facility LC Commitment on the Amendment No. 2 Effective Date
pursuant to Section 2.21), as reduced or increased from time to time pursuant to
the terms hereof.

“Aggregate Facility LC Commitment” means $550,000,000 (before giving effect to
any increase of the Aggregate Facility LC Commitment on the Amendment No. 2
Effective Date pursuant to Section 2.21), as reduced or increased from time to
time pursuant to the terms hereof.

“Aggregate Revolving Credit and Financial LC Commitment” means (a) before
August 27, 2007, $425,000,000 and (b) on August 27, 2007 and thereafter
$375,000,000, as reduced from time to time pursuant to the terms hereof.

“Aggregate Revolving Credit Commitment” means (a) before August 27, 2007,
$425,000,000 and (b) on August 27, 2007 and thereafter $375,000,000.

“Amendment No. 2” means Amendment No. 2, dated as of February 27, 2006, to this
Agreement.

“Amendment No. 2 Effective Date” means the date that the amendments to this
Agreement set forth in Amendment No. 2 become effective.

“Consolidated Fixed Charges Ratio” means, for any Calculation Period, the ratio
of (a) (i) Shaw EBITDA for such Calculation Period less (ii) Non-Financed
Capital Expenditures plus (iii) the Net Cash Proceeds from the sale of any asset
and which is allocated to any such asset as part of such sale, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Consolidated Group prepared in accordance with Agreement Accounting Principles
but excluding those expenditures incurred to replace assets lost due to casualty
or condemnation, provided that the proceeds from insurance or condemnation are
used to pay therefor; to (b) the sum of (i) Consolidated Interest Expense
excluding any amortization of financing fees, amortization of discounts and
other interest expenses not paid in cash, (ii) mandatory scheduled principal
payments on any Indebtedness (other than principal due upon the Facility
Termination Date and amounts to be paid in connection with the tender for the
Borrower’s notes evidencing its term debt) plus (iii) taxes paid in cash and
determined, directly or indirectly, by the income of the Borrower or any Person
in the Consolidated Group. The calculation of Fixed Charges Ratio shall be
calculated beginning in the second fiscal quarter of the fiscal year ending
August 31, 2005 after giving pro forma effect to the consummation of the
Transactions.

2.04. A new Section 2.2(e) shall be inserted in the Credit Agreement reading as
follows:

“(e) If the sum of the aggregate outstanding principal amount of the Revolving
Credit Loans plus the Financial LC Obligations exceeds the Aggregate Revolving
Credit and Financial LC Commitment, the Borrower shall, first, immediately repay
the principal of the Revolving Credit Loans and, second (upon all of the
Revolving Credit Loans having been paid in full), provide cash cover for
outstanding Letters of Credit, in an aggregate amount at least equal to such
excess.”

Section 2.05 Commitment Fee, Reductions in Aggregate Commitment. Section 2.5 of
the Credit Agreement shall be amended to read as follows:

“2.5 Commitment Fee, Reductions in Aggregate Commitment.

(a) The Borrower agrees to pay to the Agent for the account of each Lender
according to its Pro Rata Share a commitment fee at a per annum rate equal to
the Applicable Fee Rate on the average daily excess of the Aggregate Commitment
over the Aggregate Outstanding Credit Exposure (other than Swing Line Loans)
from the date hereof to and including the Facility Termination Date, payable
quarterly in arrears on each Payment Date hereafter and on the Facility
Termination Date.

(b) The Borrower may permanently reduce the Aggregate Commitment in whole or in
part by reducing the Aggregate Facility LC Commitment in integral multiples of
$5,000,000, upon at least three Business Day’s prior written notice to the
Agent, which notice shall specify the amount of any such reduction, provided,
however, that (i) the amount of the Aggregate Commitment may not be reduced
below the Aggregate Outstanding Credit Exposure and (ii) the Aggregate Facility
LC Commitment shall not be reduced below the amount of the LC Obligations. All
accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Credit Extensions
hereunder.”

2.06. Increase of the Facility LC Commitments. A new Section 2.21 shall be
inserted in the Credit Agreement reading as follows:

“2.21. Increase of the Commitments.

(a) Subject to Section 2.21(b) below, the amount of the Aggregate Facility LC
Commitment may be increased by an amount not exceeding $200,000,000 at the
request of the Borrower from time to time as follows: (i) the Borrower shall
designate one or more financial institutions acceptable to the Administrative
Agent (which acceptance will not be unreasonably withheld), to assume Facility
LC Commitments in an aggregate amount equal to the amount of such increase and
(ii) on the date that such increase becomes effective, Revolving Credit Loans
shall be repaid and/or borrowed to the extent necessary such that they shall be
held by the Lenders ratably in proportion to their respective Pro Rata Shares
(determined after giving effect to such designations). In the event of the
designation by the Borrower of a financial institution pursuant to clause (i) of
the preceding sentence (each financial institution being so designated being
referred to herein as an “Assuming Lender”), and subject to the execution and
delivery to the Administrative Agent by the Borrower and such Assuming Lender of
documentation satisfactory to the Administrative Agent in its reasonable
discretion to effect such designation: (x) such Assuming Lender shall become
(or, if such Assuming Lender was theretofore a Lender shall continue as) a
Lender having a Facility LC Commitment equal to the amount of such increase
allocated to such Assuming Lender in such designation (plus, if such Assuming
Lender was theretofore a Lender, the amount of the Facility LC Commitment held
by such Assuming Lender immediately prior to such designation) and (y) the
participations in outstanding Letters of Credit and Reimbursement Obligations
shall thereupon automatically and without further action be re-allocated all to
the extent necessary such that the participations in such Letters of Credit and
Reimbursement Obligations shall be held by the Lenders ratably in proportion to
their respective Pro Rata Shares (determined after giving effect to such
designations). In no event shall any Lender be required to become an Assuming
Lender.

(b) The Borrower shall furnish to the Agent, each in form and substance
satisfactory to the Agent and to the extent required by the title insurance
company: (i) evidence that any amendment to the Mortgages to reflect the
increase in Commitments pursuant to the Lender Addenda shall have been made,
within 30 days after the date of such increase in Commitments and (ii) evidence
satisfactory to the Agent that date down endorsements or the functional
equivalent thereof, current to the date of the recording of the amendments to
the Mortgages that reflect the increase in Commitments pursuant to the Lender
Addenda, are issued in connection with each of the existing Mortgage Policies
issued, within 60 days after the date of such increase in Commitments; provided
that the Agent shall be able to grant extensions in its sole discretion for the
date down endorsements or functional equivalent thereof for the Mortgages
identified on Schedule I. The failure of the Borrower to furnish any document in
clauses (i) and (ii) above within the time frames noted above shall constitute a
Default under the Credit Agreement and any other Loan Document.

(c) Each increase in the Aggregate Facility LC Commitment pursuant to
Section 2.21(a) shall automatically and simultaneously increase the Aggregate
Commitment by the same amount.”

2.07. Schedule 2.19. Schedule 2.19 of the Credit Agreement shall be amended by
adding thereto the descriptions of the Letters of Credit listed on Annex A
attached hereto.

2.08. Security Agreement. The reference in the second paragraph of the preamble
of the Security Agreement to “$550,000,000” shall be replaced by “$550,000,000
(as such amount may be increased as provided in the Credit Agreement)”.

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders that the representations and warranties set forth in Article V of
the Credit Agreement are true and correct on the date hereof as if made on and
as of the date hereof (except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
as if each reference in said Article V to “this Agreement” included reference to
this Amendment No. 2.

Section 4. Waiver. The Borrower hereby requests, and the Agent hereby consents
to, a waiver of the default which occurred on November 2, 2005, when the
Guarantor SWINC Acquisition Five, L.L.C. changed its name to International
Consultants, L.L.C., without providing thirty (30) days’ prior written notice to
the Agent in accordance with the terms of Section 5.07 of the Security
Agreement.

Section 5. Conditions Precedent. The amendments set forth in Section 2 hereof
and the waiver set forth in Section 4 hereof shall become effective, as of the
date hereof, upon:

(i) the execution and delivery of counterparts of this Amendment No. 2 by the
Borrower, the Guarantors and the Agent pursuant to authority granted by the
Required Lenders,

(ii) the Borrower furnishing the following to the Agent each in form and
substance satisfactory to the Agent and with sufficient copies for the Lenders,
where appropriate, executed by the relevant Person:

(a) a copy, certified by the Secretary or Assistant Secretary of the Borrower of
its by-laws,

(b) a copy, certified by the Secretary or Assistant Secretary of the Borrower,
along with a certificate of good standing and existence from the Secretary of
State of the State of Louisiana, of resolutions of its board of directors
authorizing the execution of this Amendment No. 2,

(c) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers or managers of the Borrower
authorized to sign this Amendment No. 2, upon which certificates the Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower,

(d) a written opinion or opinions of counsel to the Borrower and the Guarantors,
addressed to the Lenders and covering such matters as may be required by Agent,
in form and substance reasonably satisfactory to the Agent, and

(iii) the Borrower furnishing to the Agent each in form and substance
satisfactory to the Agent, and with sufficient copies for the Lenders, a
bring-down certificate executed by the Secretary or Assistant Secretary of each
Guarantor, certifying that: (a) the organizational and operative documents of
such Guarantor certified and delivered as of April 25, 2005 have not been
amended, rescinded or otherwise changed and remain in full force and effect,
(b) the incumbency certificate of such Guarantor certified and delivered as of
April 25, 2005 has not been amended, rescinded or otherwise changed, and each
signatory thereto remains an Authorized Officer of such Guarantor and is
authorized to sign this Amendment No. 2, (c) to the best knowledge of such
Secretary or Assistant Secretary, the good standing certificates delivered by
such Guarantor in connection with the closing of the Credit Agreement on
April 25, 2005 remain true, accurate and correct and that such Secretary or
Assistant Secretary has no knowledge to the contrary thereof and (d) that the
copies of the resolutions of the respective boards of directors, members or
managers or any other governing body authorizing the execution of this Amendment
No. 2, as attached to such certificate, are true, accurate and correct and
remain in full force and effect.

(iv) the Borrower furnishing to the Agent, each in form and substance
satisfactory to the Agent evidence of compliance with Section 6.23 of the Credit
Agreement with respect to Shaw Morgan City Terminal, Inc., Shaw Home Louisiana,
Inc., Shaw Capital, Inc., Shaw Environmental International, Inc. and Hydro Power
Solutions LLC.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement and
the Security Agreement shall remain unchanged and in full force and effect. This
Amendment No. 2 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Amendment No. 2 by signing any such
counterpart. This Amendment No. 2 shall be governed by, and construed in
accordance with, the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.

1

THE SHAW GROUP INC.

By:
Robert L. Belk
Executive Vice President and
Chief Financial Officer


2

GUARANTORS:

WHIPPANY VENTURE I, L.L.C
HYDRO POWER SOLUTIONS LLC

         
By:
    —      Robert L. Belk
   Executive Vice President


SHAW CONSTRUCTORS, INC.

         
By:
    —      Ronnie Volentine
   President


STONE & WEBSTER MICHIGAN, INC.

         
By:
    —      Gary P. Graphia
   Vice President and Secretary


SO-GLEN GAS CO., LLC

by its sole member,

EMCON/OWT, Inc.

         
By:
    —      Robert L. Belk


Executive Vice President, Assistant Treasurer and Assistant Chief Financial
Officer

EMCON/OWT, INC.

         
By:
    —      Robert L. Belk


Executive Vice President, Assistant Treasurer and Assistant Chief Financial
Officer

GUARANTORS (continued)

      AMERICAN PLASTIC PIPE AND     SUPPLY, L.L.C.     B.F. SHAW, INC.    
C.B.P. ENGINEERING CORP.     EDS EQUIPMENT COMPANY, LLC     EDS PUERTO RICO,
INC.     ENVIROGEN, INC.     FIELD SERVICES, INC.     LFG SPECIALTIES, L.L.C.  
  MWR, INC.     PROSPECT INDUSTRIES (HOLDINGS) INC.     SHAW ALLOY PIPING
PRODUCTS, INC.     SHAW BENECO, INC.     SHAW COASTAL, INC.     SHAW CONNEX,
INC.     SHAW E & I INVESTMENT HOLDINGS, INC.     SHAW E & I RUSSIA, INC.    
SHAW ENERGY DELIVERY SERVICES, INC.     SHAW ENVIRONMENTAL, INC.    
SHAW ENVIRONMENTAL &
INFRASTRUCTURE, INC.
SHAW ENVIRONMENTAL
INTERNATIONAL, INC.
SHAW FABRICATORS, INC.
SHAW FACILITIES, INC.
SHAW FIELD SERVICES, INC.
SHAW FT. LEONARD WOOD HOUSING,
SHAW GLOBAL ENERGY SERVICES, INC.
SHAW GRP OF CALIFORNIA
SHAW INDUSTRIAL SUPPLY CO., INC.
SHAW INFRASTRUCTURE, INC.
SHAW INTELLECTUAL PROPERTY
HOLDINGS, INC.
 






L.L.C.








SHAW INTERNATIONAL, INC.
SHAW JV HOLDINGS, L.L.C.
SHAW LITTLE ROCK HOUSING, L.L.C.
SHAW LIQUID SOLUTIONS LLC
SHAW MAINTENANCE, INC.
SHAW POWER SERVICES GROUP, L.L.C.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


3

GUARANTORS (continued)

SHAW WASTE SOLUTIONS, LLC

         
By:
    —      Robert L. Belk


Executive Vice President and Chief Financial Officer

STONE & WEBSTER – JSC MANAGEMENT CONSULTANTS, INC.

         
By:
    —      Robert L. Belk
   Executive Vice President, Senior Vice
   President and Treasurer


BADGER TECHNOLOGIES, L.L.C.
BADGER TECHNOLOGY HOLDINGS, L.LC.
PIKE PROPERTIES I, INC.
PIKE PROPERTIES II, INC.
SHAW GLOBAL, L.L.C.
SHAW TRANSMISSION & DISTRIBUTION

SERVICES, INC.

         
By:
    —      Robert L. Belk
   Vice President and Treasurer


S C WOODS, L.L.C.

by its sole member,

Stone & Webster, Inc.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


4

GUARANTORS (continued)

INTERNATIONAL CONSULTANTS, L.L.C.
SHAW BEALE HOUSING, L.L.C.
SHAW CAPITAL INC. (LOUISIANA CORPORATION)
SHAW CAPITAL INC. (NEVADA CORPORATION)

      SHAW CENTCOM SERVICES, L.L.C.     SHAW HANSCOM HOUSING, L.L.C.     SHAW
HOME LOUISIANA, INC.     SHAW MANAGED SERVICES, INC.     SHAW MANAGEMENT
SERVICES     ONE, INC.     SHAW MORGAN CITY TERMINAL     SHAW NAPTECH, INC.    
SHAW POWER SERVICES, INC.     SHAW PROCESS AND INDUSTRIAL     GROUP, INC.    
SHAW PROCESS FABRICATORS, INC.     SHAW PROPERTY HOLDINGS, INC.     SHAW
SERVICES, L.L.C.     SHAW SSS FABRICATORS, INC.     SHAW SUNLAND FABRICATORS,
INC.     SHAW WORD INDUSTRIES     FABRICATORS, INC.     STONE & WEBSTER ASIA,
INC.    
STONE & WEBSTER HOLDING ONE, INC.
STONE & WEBSTER HOLDING TWO, INC.
STONE & WEBSTER, INC.
STONE & WEBSTER INTERNATIONAL,
 


INC.

STONE & WEBSTER INTERNATIONAL HOLDINGS, INC.

     
STONE & WEBSTER MASSACHUSETTS,
STONE & WEBSTER PROCESS
TECHNOLOGY, INC.
  INC.




STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.
STONE & WEBSTER SERVICES, L.L.C.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


5

GUARANTORS (continued)

STONE & WEBSTER CONSTRUCTION, INC.

         
By:
    —      Robert L. Belk
   President and Executive Vice President


ARLINGTON AVENUE E VENTURE, LLC
CAMDEN ROAD VENTURE, LLC
GREAT SOUTHWEST PARKWAY

VENTURE, LLC

         
By:
    —      T.A. Barfield, Jr.
   President


STONE & WEBSTER CONSTRUCTION SERVICES, L.L.C.

         
By:
    —      Robert L. Belk
   President and Executive Vice President


SHAW INTERNATIONAL MANAGEMENT SERVICES ONE, INC.
SHAW INTERNATIONAL MANAGEMENT SERVICES TWO, INC.

                  SHAW NORTHEAST HOUSING, L.L.C.     SHAW NORTHWEST HOUSING,
L.L.C.     SHAW STONE & WEBSTER PUERTO RICO,   INC.
By:
    —              Robert L. Belk
           Vice President and Treasurer
       

6

GUARANTORS (continued):

LANDBANK PROPERTIES, L.L.C.

         
By:
    —      T.A. Barfield, Jr.
   Chief Executive Officer and Chairman


SHAW ENVIRONMENTAL LIABILITY SOLUTIONS, L.L.C.

         
By:
    —      T.A. Barfield, Jr.
   Chairman and Chief Executive Officer


THE LANDBANK GROUP, INC.

         
By:
    —      T.A. Barfield, Jr.
   Chief Executive Officer and
   Chairman of the Board


7

GUARANTORS (continued):

BENICIA NORTH GATEWAY II, L.L.C.
CHIMENTO WETLANDS, L.L.C.
HL NEWHALL II, L.L.C.
JERNEE MILL ROAD, L.L.C.
KATO ROAD II, L.L.C.
KIP I, L.L.C.
LANDBANK BAKER, L.L.C.
MILLSTONE RIVER WETLAND

SERVICES, L.L.C.

NORWOOD VENTURE I, L.L.C.
OTAY MESA VENTURES II, L.L.C.
PLATTSBURG VENTURE, L.L.C.
RARITAN VENTURE I, L.L.C.
SHAW ALASKA, INC.
SHAW AMERICAS, L.L.C.
SHAW CALIFORNIA, L.L.C.
SHAW CMS, INC.
SHAW MEXICO, L.L.C.
SHAW REMEDIATION SERVICES, L.L.C.

         
By:
    —      T.A. Barfield, Jr.
   President


INTEGRATED SITE SOLUTIONS, L.L.C.

by its sole member,

Shaw Environmental & Infrastructure, Inc.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


8

GUARANTORS (continued):

NUCLEAR TECHNOLOGY SOLUTIONS,

L.L.C.

by its sole member,

S C WOODS, L.L.C.

by its sole member,

Stone & Webster, Inc.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


SELS ADMINISTRATIVE SERVICES, L.L.C.

by its sole member,

Shaw Environmental Liability Solutions, L.L.C.

         
By:
    —      T.A. Barfield
   Chairman and Chief Executive Officer


9

BNP PARIBAS, as Agent

By:
Name:
Title:

10
Annex A

[Updated List for Section 2.19]

11

Schedule I

[Mortgaged Property]

12